DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on October 6, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1-2 have been amended.  Accordingly, claims 1-2 are pending in this application, with an action on the merits to follow regarding claims 1-2.
Because of the applicant's amendment, the following in the office action filed July 8, 2022, are hereby withdrawn:
Objections to the specification;
Claim rejections under 35 USC 112(b);
Claim rejections under 35 USC 101.
Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Claim Amendments
Applicant’ amendment to the claims includes each of the claims listed multiple times with portions of the original claims and portions of marked up versions of the of the claims.  Such amendments to the claims are improper as they are not properly marked-up per MPEP 714 C which can be seen at https://www.uspto.gov/web/offices/pac/mpep/s714.html and states:
“(B) Markings to Show the Changes: All claims being currently amended must be presented with markings to indicate the changes that have been made relative to the immediate prior version. The changes in any amended claim must be shown by strike-through (for deleted matter) or underlining (for added matter) with 2 exceptions: (1) for deletion of five or fewer consecutive characters, double brackets may be used (e.g., [[eroor]]); (2) if strike-through cannot be easily perceived (e.g., deletion of number "4" or certain punctuation marks), double brackets must be used (e.g., [[4]]). As an alternative to using double brackets, however, extra portions of text may be included before and after text being deleted, all in strike-through, followed by including and underlining the extra text with the desired change (e.g., 
(C) Claim Text: The text of all pending claims under examination and withdrawn claims must be submitted each time any claim is amended. The text of pending claims not being currently amended, including withdrawn claims, must be presented in clean version, i.e., without any markings. Any claim presented in clean version will constitute an assertion that it has not been changed relative to the immediate prior version except to omit markings that may have been present in the immediate prior version of the claims. A claim being canceled must be indicated as "canceled;" the text of the claim must not be presented. Providing an instruction to cancel is optional. Canceled and not entered claims must be listed by only the claim number and status identifier, without presenting the text of the claims. When applicant submits the text of canceled or not-entered claims in the amendment, the Office may accept such an amendment, if the amendment otherwise complies with 37 CFR 1.121, instead of sending out a notice of non-compliant amendment to reduce the processing time.”
		
Examiner has interpreted Applicant’s amendment as, and respectfully suggests following this mark-up style in future amendments:

Claim 1.  (Currently Amended) A hooded apparel comprising: a body portion and a hood portion, the hood portion having a transparent portion located on both sides of said hood portion, and configured to be at an eye level of a wearer.

Claim 2. (Currently Amended) The hooded apparel of claim 1, having said [[the]] a transparent portion which consists of two different materials, [[one]] a first material of the two different materials being a mirror effect film and a second material of the two different materials being a clear vinyl material, the two materials are held together by a bonding solution.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Based on the claim amendments as interpreted by Examiner above, claim 2 is objected to as it should recite, “having said [[a]] transparent portion….”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hussey (US 2018/0271189).
Regarding claim 1, Hussey discloses a hooded apparel (Figs. 1a-1b) comprising: a body portion (see annotated Figs. 1a-1b) and a hood portion (10), the hood portion having a transparent portion (14, disclosed as transparent in para. 0005) located on both sides of said hood portion (as can be seen in Fig. 1a), and configured to be at eye an level of the wearer (as can be seen in Figs. 1a and 1b).

    PNG
    media_image1.png
    521
    746
    media_image1.png
    Greyscale

Annotated Figs. 1a-1b (Hussey)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussey as applied to claim 1 above, and further in view of Marx (US 2009/0067056).
	Regarding claim 2, Hussey discloses all the limitations of claim 1, and the transparent portion having a clear material (see para. 0005),  but does not expressly disclose said the transparent portion which consists of two different materials, a first material of the two different materials being a mirror effect film and the second material of the two different materials being a clear vinyl material, the two materials are held together by a bonding solution.
	Marx teaches headwear with a transparent area wherein having said the transparent portion (904) which consists of two different materials (102 and 104, see par. 0029), a first material of the two different materials being a mirror effect film (104, see para. 0019 and disclosed as film in para. 0033) and a second material of the two different materials being a clear material (102, discloses as transparent which is a synonym of clear), the two materials are held together by a bonding solution (the boding solution being lamination, see para. 0033; It is noted that “the two materials are held together by a bonding solution” recites a product-by-process limitation.  Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  See MPEP 2113.  As the prior art disclose(s) the claimed structure, the process by which the product is obtained is not germane to the issue of patentability).
Hussey and Marx teach analogous inventions in the field of headwear with transparent portions.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a mirror effect film to the transparent/clear material of the transparent portions of Hussey as taught by Marx in order to add a decorative effect to the hood thereby increasing the hood’s aesthetics.
The combined hooded apparel of Hussey and Marx does not expressly disclose wherein the clear material is a vinyl, but Marx does teach that the clear material can be “made from a thermoplastic material such as an acrylic, a polyester, a polycarbonate, or other thermoplastic material” (see para. 0019). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a vinyl for the clear material of the transparent portion of the combined hooded apparel of Hussey and Marx in order as vinyl is known to be strong, lightweight, durable, and washable thereby increasing the lifespan of the hooded apparel.  And since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./           Primary Examiner, Art Unit 3732